DETAILED ACTION
This Office Action is in response to Applicant's Communication received on 01/25/2021 for application number 17/157,629.  
Claims 1-20 are presented for examination.  Claims 1 and 13 are independent claims.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed PCT Application No. PCT/CN2014/09116 filed 11/14/2014 is acknowledged by the examiner.
Applicant’s claim for the benefit of a prior-filed parent Application No. 15/592,261 filed on 05/11/2017 is acknowledged by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 1, 3-13, and 15-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10, 908,799, in view of Si et al. (CN 102789327A hereinafter Si).

In the table below, the left side contains claims 1 and 3-12 in the instant application while the right side contains portions of claims 1-8 of U.S. Patent No. 10, 908,799:

17/157,629 (Instant application)
US 10,908,799 B2 (Patent '799)
(Claim 1) A method for controlling an unmanned aerial vehicle (UAV), comprising: displaying, in response to a preset trigger event being detected, a preset image region on a control interactive interface provided on a touch display of a mobile apparatus, the preset image region being configured to prompt a user to perform a sliding, and the control interactive interface being included in a control application that is installed in the mobile apparatus; detecting a contact operation on the touch display in a real-time manner; in response to determining that the contact operation is a sliding contact operation in the preset image region, determining whether the sliding contact operation is a control trigger operation for controlling the UAV; and generating, in response to determining that the sliding contact operation is the control trigger operation, a control instruction for controlling the UAV.  
moving object, comprising:bringing, in response to a preset trigger event being detected, a preset image region from a hidden state to a display state in which the preset image region is provided on a touch display, the trigger event including a click on a control button for starting to move the moving object;the moving object and controlling to start a self-checking process for the moving object;stopping determining whether the sliding contact operation is the control trigger operation in response to error information being detected by the self-checking process;controlling to stop the self-checking process from being completed in response to determining that the sliding contact operation is not the control trigger operation; andgenerating a control instruction for the moving object in response to no error information being detected after the self-checking process is completed and determining that the sliding contact operation is the control trigger operation.






(Claim 3) The method according to claim 1, wherein the preset image region includes a sliding indication region configured to indicate a path for sliding and an interactive sliding icon configured to move dynamically in the sliding indication region.  
(Claim 2) The method according to claim 1, wherein the preset image region is a human machine interactive interface including a sliding indication region configured to indicate a sliding path and an interactive sliding icon configured to move dynamically in the sliding indication region.
UAV includes: judging whether the sliding contact operation meets a preset control trigger condition; and determining that the sliding contact operation is the control trigger operation for the UAV in response to the sliding contact operation meeting the preset control trigger condition.  
(Claim 3)  The method according to claim 2, wherein determining whether the sliding contact operation is the control trigger operation for the moving object comprises:judging whether the sliding contact operation in the preset image region meets a preset control trigger condition; anddetermining that the sliding contact operation is the control trigger operation for the moving object if the sliding contact operation meets the preset control trigger condition.
(Claim 5) The method according to claim 4, wherein the preset control trigger condition includes: the sliding contact operation being a continuous sliding operation in the preset image region.  
(Claim 4) The method according to claim 3, wherein judging whether the sliding contact operation in the preset image region meets the preset control trigger condition comprises:judging whether the sliding contact operation in the preset image region is a continuous sliding operation in the preset image region;
(Claim 6) The method according to claim 4, wherein the preset control trigger condition includes: the sliding contact operation being an operation of sliding the interactive sliding icon in a sliding path region included in the preset image region.  
(Claim 5) The method according to claim 3, wherein judging whether the sliding contact operation in the preset image region meets the preset control trigger condition comprises:judging whether the sliding contact operation in the preset image region is an operation of sliding the interactive sliding icon included in the preset image region in a sliding path region included in the preset image region;
(Claim 7)The method according to claim 4, wherein the preset control trigger condition includes: the sliding contact operation being an operation of moving the interactive sliding icon in a sliding path region included in the preset image region along a predefined direction.  
(Claim 6) The method according to claim 3, wherein judging whether the sliding contact operation in the preset image region meets the preset control trigger condition comprises:judging whether the sliding contact operation in the preset image region is an operation of moving the interactive sliding icon included in the preset image region in a sliding path region included in the preset image region along a predefined direction

(Claim 7) The method according to claim 3, wherein judging whether the sliding contact operation in the preset image region meets the preset control trigger condition comprises:judging whether the sliding contact operation in the preset image region is an operation of moving the interactive sliding icon included in the preset image region in a sliding path region included in the preset image region by a moving distance, with a ratio of the moving distance to a length of the sliding path region reaching a preset ratio threshold;
(Claim 9) The method according to claim 1, wherein displaying the preset image region includes: bringing, in response to the preset trigger event being detected, the preset image region from a hidden state to a display state. 
(Claim 1) A method for controlling a moving object, comprising:bringing, in response to a preset trigger event being detected, a preset image region from a hidden state to a display state in which the preset image region is provided on a touch display, the trigger event including a click on a control button for starting to move the moving object;
(Claim 10) The method according to claim 1, further comprising: controlling to start a self-checking process for the UAV in response to determining that the contact operation is the sliding contact operation in the preset image region; and stopping determining whether the sliding contact operation is the control trigger operation in response to error information being detected by the self-checking process.  
(Claim 1) ...in response to determining the contact operation is a sliding contact operation in the preset image region, determining whether the sliding contact operation is a control trigger operation for the moving object and controlling to start a self-checking process for the moving object;stopping determining whether the sliding contact operation is the control trigger operation in response to error information being detected by the self-checking process;
(Claim 11) The method according to claim 10, further comprising: controlling to stop the self-checking process from being completed in response to determining that the sliding contact operation is not the control trigger operation.
(Claim 1) ...controlling to stop the self-checking process from being completed in response to determining that the sliding contact operation is not the control trigger operation;

(Claim 8) The method according to claim 1, further comprising:displaying information on progress of the self-checking process according to information associated with the sliding contact operation in the preset image region,wherein the information associated with the sliding contact operation in the preset image region comprises at least one of information on a duration of a sliding in the preset image region or information on a moving distance.


Note: 
The ‘unmanned aerial vehicle (UAV)’ is anticipated by the 'moving object’ of the patent US10,908,799 B2.  


In the same field of endeavor, Si teaches wherein a preset image region on a control interactive interface provided on a touch display of a mobile apparatus, the preset image region being configured to prompt a user to perform a sliding, and the control interactive interface being included in a control application that is installed in the mobile apparatus (page 2, lines 15 to 23 - the gesture-based mobile robot control method of the present invention is implemented on a control terminal device having a touch display screen; the control terminal device can be selected from a tablet computer; the tablet computer  can run the compiled software on the tablet and realize the information interaction with the robot; page 8, lines 1 to 5:  the finger sliding motion mapped to the motion control command for the mobile robot; when one finger sliding on the effective display area of the video image on the screen, the sliding motion is mapped to motion control command for the mobile robot - thus, the preset image region functions to prompt the user to perform sliding).


Claims 13 and 15-20 of the instant application are apparatus claims similar to the method claims 1, and 3-8 above and recite similar limitations as Claims 9-15 of Patent ‘799 and are likewise rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. (CN 102789327A hereinafter Si) in view of Chen et al. (US 2012/0191269 A1 hereinafter Chen).

Claim 1, Si discloses a method for controlling a moving object (page 6, line 5: gesture based mobile robot control method), comprising: 
displaying a preset image region on a control interactive interface provided on a touch display of a mobile apparatus, the preset image region being configured to prompt a user to perform a sliding and the control interactive interface being included in a control application that is installed in the mobile apparatus (page 2, lines 15 to 23 - the gesture-based mobile robot control method of the present invention is implemented on a control terminal device having a touch display screen; the control terminal device can be selected from a tablet computer; the tablet computer  can run the compiled software on the tablet and realize the information interaction with the robot; page 8, lines 1 to 5:  the finger sliding motion mapped to the motion control command for the mobile robot; when one finger sliding on the effective display area of the video image on the screen, the sliding motion is mapped to motion control command for the mobile robot - thus, the preset image region functions to prompt the user to perform sliding); 
detecting a contact operation on the touch display in a real-time manner (page 2, lines 17 to 19: the operation on the touch screen of the control terminal device mapped to the motion control command of the mobile robot and the mobile robot execute the control command; page 8, lines 1 to 5:  the finger sliding motion mapped to the motion control command for the mobile robot; when one finger sliding on the effective display area of the video image on the screen – thus, detecting contact operation in real-time manner); 
in response to determining that the contact operation is a sliding contact operation in the preset image region, determining whether the sliding contact operation is a control trigger operation for controlling the moving object (page 2, lines 17 to 19: the operation on the touch screen of the control terminal device mapped to the motion control command of the mobile robot and the mobile robot execute the control command; page 8, lines 1 to 5:  the finger sliding motion mapped to the motion control command for the mobile robot; when one finger sliding on the effective display area of the video image on the screen (i.e., sliding operation in preset image region), the sliding motion is mapped to motion control command for the mobile robot; when the finger slides on the screen by more than a predetermined threshold (i.e., determining whether the sliding contact operation is a control trigger operation), a motion control command to the mobile robot started); and 
generating, in response to determining that the sliding contact operation is the control trigger operation, a control instruction for controlling the moving object (page 8, lines 1 to 5:  when the finger slides on the screen by more than a predetermined threshold (i.e., control trigger operation), a motion control command to the mobile robot started (i.e., generating a control instruction)).  
However, Si fails to expressly teach wherein controlling an unmanned aerial vehicle (UAV) and displaying, in response to a preset trigger event being detected, a preset image region .
In a similar field of endeavor, Chen teaches a method for controlling unmanned vehicle (see Abstract) wherein controlling an unmanned aerial vehicle (UAV) and displaying, in response to a preset trigger event being detected, a preset image region  ([0037] in unmanned air vehicle embodiments, the controls that are displayed on the smart phone can include a control to direct the altitude of the unmanned air vehicle; [0062] smartphone provide list of unmanned vehicles; the operator can select (i.e., click) a specific unmanned vehicle to direct (i.e., preset trigger event); [0033]-[0035] receive by smart phone a request to control an unmanned vehicle; video stream and vehicle controls (i.e., preset image region) are displayed on a touch-sensitive display within the smartphone - thus, displaying a preset image region on a control interactive interface); [0029] operators manipulation of the vehicle controls directs the unmanned vehicle; [0046] fig. 4A shows the controls.  See fig. 4A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein controlling an unmanned aerial vehicle (UAV) and displaying, in response to a preset trigger event being detected, a preset image region, as suggested in Chen into Si.  Doing so would be desirable because it would provide a universal unmanned vehicle/ moving object controller that is more desirable (Chen [0006]), thereby enhancing the user experience.  

As to dependent Claim 2, Si and Chen teach all the limitations of claim 1.  Chen further teaches wherein the preset trigger event includes receiving at least one of an instruction for requesting the UAV to take off, an instruction for requesting UAV to land, or an instruction for requesting the UAV to return ([0062] smartphone provide list of unmanned vehicles; the operator can select a specific unmanned vehicle to direct; [0030] The drive control 105 a enables the operator to direct the unmanned vehicle to move in any direction; [0033]-[0035] receive by smart phone a request to 

As to dependent Claim 3, Si and Chen teach all the limitations of claim 1.  Chen further teaches wherein the preset image region includes a sliding indication region configured to indicate a path for sliding and an interactive sliding icon configured to move dynamically in the sliding indication region ([0050] as shown in fig. 4C, a side arrow appears when the operator taps on the robotic arm control; operator can move the finger along the arrow 418 to move up or down the robotic arm.  See fig. 4C – it shows the sliding path with interactive sliding icon/ arrow that moves in the sliding region).  

As to dependent Claim 4, Si and Chen teach all the limitations of claim 3.  Si further teaches wherein judging whether the sliding contact operation meets a preset control trigger condition (page 8, lines 1 to 5:  when the finger slides on the screen by more than a predetermined threshold (i.e., judging whether the sliding contact operation in the preset image region meets a preset control trigger condition)); and determining that the sliding contact operation is the control trigger operation for the moving object in response to the sliding contact operation meeting the preset control trigger condition (page 8, lines 1 to 5:  when the finger slides on the screen by more than a predetermined threshold (i.e., preset control trigger condition), a motion .  Chen further teaches wherein the moving object is a UAV ([0007] controlling an unmanned vehicle; [0037] in unmanned air vehicle embodiments, the controls that are displayed on the smart phone can include a control to direct the altitude of the unmanned air vehicle).

As to dependent Claim 5, Si and Chen teach all the limitations of claim 4.  Si further teaches wherein the sliding contact operation being a continuous sliding operation in the preset image region (page 2, lines 17 to 19: the operation on the touch screen of the control terminal device mapped to the motion control command of the mobile robot and the mobile robot execute the control command; page 8, lines 1 to 5:  the finger sliding motion mapped to the motion control command for the mobile robot; when one finger sliding on the effective display area of the video image on the screen; when the finger slides on the screen by more than a predetermined threshold (i.e., sliding contact operation being a continuous sliding operation in the preset image region), a motion control command to the mobile robot started).  

As to dependent Claim 6, Si and Chen teach all the limitations of claim 4.  Chen further teaches wherein the sliding contact operation being an operation of sliding the interactive sliding icon in a sliding path region included in the preset image region ([0050] as shown in fig. 4C, a side arrow appears when the operator taps on the robotic arm control; operator can move the finger along the arrow 418 to move up or .  

As to dependent Claim 7, Si and Chen teach all the limitations of claim 4.  Chen further teaches wherein the sliding contact operation being an operation of moving the interactive sliding icon in a sliding path region included in the preset image region along a predefined direction ([0050] as shown in fig. 4C, a side arrow appears when the operator taps on the robotic arm control; operator can move the finger along the arrow 418 to move up or down the robotic arm.  See fig. 4C – it shows the predefined sliding path direction with interactive sliding icon/ arrow that moves in the direction).

As to dependent Claim 9, Si and Chen teach all the limitations of claim 1.  Chen further teaches wherein bringing, in response to the preset trigger event being detected, the preset image region from a hidden state to a display state ([0037] in unmanned air vehicle embodiments, the controls that are displayed on the smart phone can include a control to direct the altitude of the unmanned air vehicle; [0062] smartphone provide list of unmanned vehicles; the operator can select (i.e., click) a specific unmanned vehicle to direct (i.e., preset trigger event); [0033]-[0035] receive by smart phone a request to control an unmanned vehicle; video stream and vehicle controls (i.e., preset image region) are displayed on a touch-sensitive display within the smartphone - thus, bringing a preset image region from a hidden state to display state in .
Claims 13-19 are apparatus claims corresponding to the method claims 1-7 above and therefore, rejected for the same reasons.  Si further teaches wherein the mobile apparatus comprising: a processor (page 3, line 4: a computing display device with touch function as a control terminal device.  The computing display device includes processor).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Chen, further in view of Ma et al. (US 2014/0317532 A1 hereinafter Ma).

As to dependent Claim 8, Si and Chen teach all the limitations of claim 3.  Si further teaches wherein the sliding contact operation being an operation in the preset image region by a moving distance (page 8, lines 1 to 5:  the finger sliding motion mapped to the motion control command for the mobile robot; when one finger sliding on the effective display area of the video image on the screen (i.e., preset image region) by more than a predetermined threshold (i.e., moving distance), a motion control command to the mobile robot started).  Chen further teaches wherein operation of moving the interactive sliding icon in a sliding path region included in the preset image region by a moving distance ([0050] as shown in fig. 4C, a side arrow appears when the operator taps on the robotic arm control; operator can move the finger along the arrow 418 to move up or down the robotic arm.  See fig. 4C – it shows the sliding path with interactive sliding icon/ arrow that moves in the sliding region).
ratio of the moving distance to a length of the sliding path region reaching a preset ratio threshold. 
In an analogous field of endeavor, Ma teaches a ratio of the moving distance to a length of the sliding path region reaching a preset ratio threshold ([0075] slider moved to a point that is eighty percent of the length of the slide bar – i.e., ratio of the moving distance to a length of the sliding path region reaching a preset ratio threshold).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated ratio of the moving distance to a length of the sliding path region reaching a preset ratio threshold, as suggested in Ma into Si and Chen.  Doing so would be desirable because it would provide for a flexible user interaction and control mechanism (Ma [0003]).  

Claim 20 is an apparatus claim corresponding to the method claim 8 above and therefore, rejected for the same reasons.  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Chen, further in view of Kim et al. (US 2013/0030750 A1 hereinafter Kim).

As to dependent Claim 10, Si and Chen teach all the limitations of claim 1.  Si further teaches determining the contact operation is the sliding contact operation in the preset image region (page 2, lines 17 to 19: the operation on the touch screen of the control terminal device mapped to the motion control command of the mobile robot and the mobile robot execute the control command; page 8, lines 1 to 5:  the determining whether the sliding contact operation is the control trigger operation (page 8, lines 1 to 5:  the finger sliding motion mapped to the motion control command for the mobile robot; when the finger slides on the screen by more than a predetermined threshold (i.e., determining whether the sliding contact operation is a control trigger operation), a motion control command to the mobile robot started).
However, Si and Chen fail to expressly teach controlling to start a self-checking process for the UAV in response to determining the contact operation is in the preset image region and stopping determining whether the contact operation is the control trigger operation if error information detected by the self-checking process.  
In a similar field of endeavor, Kim teaches a robot cleaner and a self testing method (see Abstract) wherein controlling to start a self-checking process for the moving object in response to determining the contact operation is in the preset image region ([0009] robot cleaner capable of performing a self test when being initially operated or when required by user; [0017]the robot cleaner perform self test operation by sensing states of components and sensors (i.e., self-checking process for the moving object); [0037] input unit configured to input execution command with respect to self test mode; controller execute test algorithm according to the execution command; input unit implemented as one or more buttons; [0038] the input unit installed on the upper part of the robot cleaner in the form of hard or soft keys, touch pad, touch screen, and stopping determining whether the contact operation is the control trigger operation if error information detected by the self-checking process ([0069] in the self test mode, the controller tests the cliff sensor with reference values; if the cliff sensor is in an abnormal state (i.e., error information detected by the moving object is received), the controller stops the robot cleaner (i.e., stopping determining the control trigger operation)).  .  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein controlling to start a self-checking process for the UAV in response to determining the contact operation is in the preset image region and stopping determining whether the contact operation is the control trigger operation if error information detected by the self-checking process, as suggested in Kim into Si and Chen.  Doing so would be desirable because performing the self test would prevent malfunctions occurring while the robot cleaner/ moving object performs an operation (Kim [0016]) and enhance the stability of the system (Kim [0017]).  

As to dependent Claim 11, Si, Chen, and Kim teach all the limitations of claim 10.  Si further teaches determining that the sliding contact operation is not the control trigger operation (page 8, lines 1 to 5:  the finger sliding motion mapped to the motion control command for the mobile robot; when the finger slides on the screen by more than a predetermined threshold (i.e., determining whether the sliding contact controlling to stop the self-checking process from being completed in response to determining that the sliding contact operation is not the control trigger operation ([0103] if abnormal state is determined, robot outputs error message "execute test mode after turning off main power switch and turning back on".  Accordingly, when the user doesn't perform the contact operation to execute the test mode again (i.e., not control trigger operation), the self test won't be completed (i.e., stop the started self-checking process).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Chen and Kim, further in view of Kondo et al. (US 2008/0183484 A1 hereinafter Kondo).

As to dependent Claim 12, Si, Chen, and Kim teach all the limitations of claim 10. Chen further teaches wherein the information associated with the sliding contact operation includes at least one of information on a duration of a sliding in the preset image region or information indicating a moving distance of the sliding in the preset image region ([0050] as shown in fig. 4C, a side arrow appears when the operator taps on the robotic arm control; operator can move the finger along the arrow 418 to move up or down the robotic arm – thus, the information associated with the sliding contact operation comprises information on moving distance).  Kim further teaches self-checking process according to information associated with the contact operation (([0009] robot cleaner capable of performing a self test when being 
However, Si, Chen, and Kim fail to expressly teach displaying information on progress of the self-checking process.  
In an analogous field of endeavor, Kondo teaches a vehicle diagnosis system that includes self-diagnosis (i.e., self-checking) of a vehicle (see Abstract) wherein displaying information on progress of the self-checking process ([0126]-[0127] the output of diagnosis results and information on the waiting time is advised; it would provide progress of the diagnosis; the information is distributed to diagnosis terminal – thus, displaying information on the progress of self-checking process).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated displaying information on progress of the self-checking process, as suggested in Kondo into Si, Chen, and Kim.  Doing so would be desirable because it would provide an accurate understanding of the progress of the diagnosis to the user (Kondo [0126]).  
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Bruemmer et al. (US 2008/0009969 A1) teaches methods and system for controlling a plurality of robots through a single user interface includes at least one robot display window for each of the plurality of robots with the at least one robot display window illustrating one or more conditions of the respective one of the plurality of robots; control inputs to the robot can come from touch screen (see abstract, [0398]). 
Reinpondlt et al. (US 2013/0014057 A1) teaches wherein the slidable-button control can also be dragged in predetermined directions; the slidable-button control does not drag or follow the screen pointer until a predetermined drag distance and/or drag time interval has been achieved (see [0035], [0043]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./Examiner, Art Unit 2143      
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143